DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 3, the further including a RC network coupled with the input port, wherein the RC network includes a first resistor R1 and a first capacitor C1, a second resistor R2 and a second capacitor C2.
 	Here, the details of Srivastava do not include an RC network with multiple resistors and capacitors. Although an RC network is common, the multiple RC network system wherein the squelch and disconnect operate exclusively from one another is not. 
 	With respect to claim 11, the prior art of record fails to suggest or disclose a circuit, comprising: an input port, an output port, a squelch detector, a disconnect detector and an switchable RC network, wherein the squelch detector and the disconnect detector are enabled or disabled by a signal such that only one of the squelch detector and the disconnect detector is active at a given time, wherein when the disconnect detector is active, the switchable RC network is switched to provide a predefined ratio resistor divider between the input port and an output of the switchable RC network and when the squelch detector is active, the RC network is bypassed.  
 	Here, although the squelch detector combination is found the details wherein the squelch detector combination alternatively operates and contains the claimed switchable RC network functionality and design is not found in the prior art. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-f (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849